UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	April 30, 2016 Item 1. Schedule of Investments: Putnam Strategic Volatility Equity Fund The fund's portfolio 4/30/16 (Unaudited) COMMON STOCKS (94.5%) (a) Shares Value Aerospace and defense (6.2%) Boeing Co. (The) 576 $77,645 BWX Technologies, Inc. 383 12,788 General Dynamics Corp. 857 120,426 Honeywell International, Inc. 51 5,828 Lockheed Martin Corp. 46 10,689 Northrop Grumman Corp. 594 122,518 Raytheon Co. 921 116,368 Air freight and logistics (1.8%) United Parcel Service, Inc. Class B 1,305 137,116 Airlines (0.1%) Southwest Airlines Co. 105 4,684 Auto components (0.4%) Gentex Corp. 309 4,956 Visteon Corp. 335 26,689 Banks (4.6%) PNC Financial Services Group, Inc. (The) 1,123 98,577 Popular, Inc. (Puerto Rico) 456 13,552 TCF Financial Corp. 779 10,626 U.S. Bancorp 1,091 46,575 Wells Fargo & Co. 3,587 179,278 Beverages (3.0%) Constellation Brands, Inc. Class A 743 115,953 PepsiCo, Inc. 1,061 109,241 Chemicals (0.8%) Ecolab, Inc. 155 17,822 Scotts Miracle-Gro Co. (The) Class A 149 10,546 Sherwin-Williams Co. (The) 113 32,466 Commercial services and supplies (1.4%) Copart, Inc. (NON) 327 14,009 Waste Management, Inc. 1,507 88,597 Communications equipment (3.5%) Brocade Communications Systems, Inc. 2,183 20,979 Cisco Systems, Inc. 5,987 164,583 Juniper Networks, Inc. 3,201 74,903 Consumer finance (3.6%) Capital One Financial Corp. 1,749 126,610 Discover Financial Services 212 11,929 SLM Corp. (NON) 2,915 19,735 Synchrony Financial (NON) 3,826 116,961 Containers and packaging (1.7%) AptarGroup, Inc. 143 10,868 Avery Dennison Corp. 654 47,487 Bemis Co., Inc. 329 16,509 Crown Holdings, Inc. (NON) 350 18,536 Graphic Packaging Holding Co. 1,701 22,589 Sonoco Products Co. 289 13,551 Diversified consumer services (0.3%) ServiceMaster Global Holdings, Inc. (NON) 655 25,100 Diversified financial services (0.5%) Voya Financial, Inc. 1,250 40,588 Diversified telecommunication services (2.8%) AT&T, Inc. 1,557 60,443 Verizon Communications, Inc. 2,998 152,718 Electric utilities (3.2%) American Electric Power Co., Inc. 774 49,149 PG&E Corp. 1,206 70,189 Southern Co. (The) 2,375 118,988 Electronic equipment, instruments, and components (0.4%) Dolby Laboratories, Inc. Class A 177 8,427 Ingram Micro, Inc. Class A 584 20,411 Energy equipment and services (1.4%) Frank's International NV (Netherlands) 307 5,112 Schlumberger, Ltd. 1,276 102,514 Food and staples retail (2.4%) Kroger Co. (The) 2,891 102,312 Sysco Corp. 1,603 73,850 Wal-Mart Stores, Inc. 95 6,353 Food products (0.6%) Hormel Foods Corp. 1,123 43,292 Health-care providers and services (4.7%) AmerisourceBergen Corp. 1,125 95,738 Cardinal Health, Inc. 1,075 84,345 DaVita HealthCare Partners, Inc. (NON) 736 54,390 McKesson Corp. 617 103,545 MEDNAX, Inc. (NON) 272 19,391 Hotels, restaurants, and leisure (2.2%) Hyatt Hotels Corp. Class A (NON) 261 12,497 McDonald's Corp. 1,182 149,511 Household products (1.4%) Clorox Co. (The) 87 10,895 Colgate-Palmolive Co. 1,346 95,458 Insurance (3.1%) Allied World Assurance Co. Holdings AG 667 23,732 American Financial Group, Inc. 238 16,448 Aspen Insurance Holdings, Ltd. 287 13,302 Assurant, Inc. 120 10,148 Endurance Specialty Holdings, Ltd. 194 12,412 Everest Re Group, Ltd. 125 23,113 Hanover Insurance Group, Inc. (The) 54 4,631 ProAssurance Corp. 190 9,069 Reinsurance Group of America, Inc. 153 14,569 RenaissanceRe Holdings, Ltd. 189 20,962 Validus Holdings, Ltd. 409 18,851 XL Group PLC 2,052 67,162 Internet software and services (1.5%) eBay, Inc. (NON) 4,294 104,902 Match Group, Inc. (NON) 584 6,658 IT Services (9.2%) Accenture PLC Class A 1,018 114,953 Amdocs, Ltd. 519 29,344 Automatic Data Processing, Inc. 1,421 125,673 Broadridge Financial Solutions, Inc. 383 22,919 Computer Sciences Corp. 427 14,147 CoreLogic, Inc. (NON) 316 11,212 CSRA, Inc. 486 12,617 DST Systems, Inc. 455 54,909 Fidelity National Information Services, Inc. 436 28,689 Fiserv, Inc. (NON) 700 68,404 Gartner, Inc. (NON) 234 20,398 Genpact, Ltd. (NON) 500 13,945 Leidos Holdings, Inc. 290 14,387 Paychex, Inc. 1,824 95,067 Vantiv, Inc. Class A (NON) 1,186 64,684 Life sciences tools and services (2.7%) Bio-Rad Laboratories, Inc. Class A (NON) 95 13,476 Charles River Laboratories International, Inc. (NON) 126 9,988 PerkinElmer, Inc. 464 23,395 Thermo Fisher Scientific, Inc. 876 126,363 Waters Corp. (NON) 224 29,156 Machinery (0.5%) Allison Transmission Holdings, Inc. 1,355 39,038 Media (2.8%) John Wiley & Sons, Inc. Class A 150 7,439 Liberty Braves Group Class A (NON) 51 798 Liberty Media Group Class A (NON) 128 2,342 Liberty SiriusXM Group Class A (NON) 514 16,844 MSG Networks, Inc. Class A (NON) 389 6,648 News Corp. Class B 430 5,573 Omnicom Group, Inc. 61 5,061 Sirius XM Holdings, Inc. (NON) (S) 16,072 63,484 Thomson Reuters Corp. (Canada) 646 26,570 Twenty-First Century Fox, Inc. 2,598 78,252 Multiline retail (3.3%) Dollar General Corp. 1,496 122,537 Target Corp. 1,627 129,347 Oil, gas, and consumable fuels (4.2%) California Resources Corp. 96 211 Exxon Mobil Corp. 2,630 232,484 Occidental Petroleum Corp. 943 72,281 World Fuel Services Corp. 236 11,028 Pharmaceuticals (5.9%) Johnson & Johnson 1,962 219,901 Merck & Co., Inc. 1,076 59,008 Pfizer, Inc. 5,036 164,728 Real estate investment trusts (REITs) (4.0%) American Capital Agency Corp. (R) 3,613 66,371 Annaly Capital Management, Inc. (R) 1,458 15,192 AvalonBay Communities, Inc. (R) 459 81,147 Care Capital Properties, Inc. (R) 343 9,148 Chimera Investment Corp. (R) 1,433 20,349 Equity Commonwealth (NON) (R) 393 10,969 Four Corners Property Trust, Inc. (R) 516 9,159 MFA Financial, Inc. (R) 1,887 13,039 Public Storage (R) 128 31,336 Starwood Property Trust, Inc. (R) 1,584 30,666 Two Harbors Investment Corp. (R) 1,893 14,822 Semiconductors and semiconductor equipment (1.7%) Maxim Integrated Products, Inc. 3,005 107,339 Xilinx, Inc. 499 21,497 Software (0.9%) Microsoft Corp. 917 45,731 Synopsys, Inc. (NON) 505 23,998 Specialty retail (2.5%) AutoZone, Inc. (NON) 135 103,306 Home Depot, Inc. (The) 134 17,941 O'Reilly Automotive, Inc. (NON) 250 65,670 Technology hardware, storage, and peripherals (1.2%) Apple, Inc. 999 93,646 Textiles, apparel, and luxury goods (1.7%) NIKE, Inc. Class B 2,185 128,784 Tobacco (2.0%) Altria Group, Inc. 2,401 150,567 Water utilities (0.3%) American Water Works Co., Inc. 320 23,283 Total common stocks (cost $6,538,399) PURCHASED OPTIONS OUTSTANDING (2.5%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Apr-17/$180.00 $8,029 $57,606 SPDR S&P rust (Put) Mar-17/175.00 9,210 49,275 SPDR S&P rust (Put) Feb-17/156.00 8,534 22,208 SPDR S&P rust (Put) Jan-17/145.00 8,701 13,583 SPDR S&P rust (Put) Dec-16/164.00 8,606 21,842 SPDR S&P rust (Put) Nov-16/170.00 8,463 21,017 Total purchased options outstanding (cost $344,858) SHORT-TERM INVESTMENTS (6.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.58% (d) Shares 57,600 $57,600 Putnam Short Term Investment Fund 0.44% (AFF) Shares 61,688 61,688 SSgA Prime Money Market Fund Class N 0.41% (P) Shares 240,000 240,000 U.S. Treasury Bills 0.32%, June 9, 2016 $121,000 120,982 Total short-term investments (cost $480,247) TOTAL INVESTMENTS Total investments (cost $7,363,504) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $8,947) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-16/$213.50 $10,401 $4,299 SPDR S&P rust (Call) May-16/215.00 7,761 787 SPDR S&P rust (Call) May-16/211.00 8,185 794 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. baskets 23 $— 12/16/16 (3 month USD-LIBOR-BBA plus 0.42%) A basket (CGPUTQL2) of common stocks $39,602 Total $— Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $7,552,201. (b) The aggregate identified cost on a tax basis is $7,407,903, resulting in gross unrealized appreciation and depreciation of $666,157 and $273,635, respectively, or net unrealized appreciation of $392,522. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $50,858 $3,061,612 $3,050,782 $583 $61,688 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $57,600, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $56,880. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $5,430 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,299 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $999,349 $— $— Consumer staples 707,921 — — Energy 423,630 — — Financials 1,201,028 — — Health care 1,003,424 — — Industrials 749,706 — — Information technology 1,384,422 — — Materials 190,374 — — Telecommunication services 213,161 — — Utilities 261,609 — — Total common stocks — — Purchased options outstanding — 185,531 — Short-term investments 301,688 178,582 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(5,880) $— Total return swap contracts — 39,602 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $225,133 $5,880 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. JPMorgan Chase Bank N.A. Total Assets: OTC Total return swap contracts*# $- $39,602 $- $39,602 Purchased options# — 100,831 84,700 185,531 Total Assets $— $140,433 $84,700 $225,133 Liabilities: OTC Total return swap contracts*# — Written options# 4,299 1,581 — 5,880 Total Liabilities $4,299 $1,581 $— $5,880 Total Financial and Derivative Net Assets $(4,299) $138,852 $84,700 $219,253 Total collateral received (pledged)##† $— $100,000 $84,700 Net amount $(4,299) $38,852 $— * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2016
